EXHIBIT 99.1 Vishay Reports Results for Fourth Quarter and Year 2011 · Revenues for Q4 2011 $551 million and for year 2011 $2,594 million · EPS Q4 2011 of $0.19, or $0.15 excluding one-time tax benefits · EPS for the year 2011 of $1.42, or adjusted EPS of $1.46 · Cash from operations for the year 2011 of $376 million and capital expenditures of $169 million · Acquired HiRel Systems, a custom magnetics business, for approximately $85 million on January 13, 2012 · Book-to-bill above 1 for January 2012 MALVERN, PENNSYLVANIA –(BUSINESS WIRE) – Vishay Intertechnology, Inc. (NYSE: VSH), one of the world’s largest manufacturers of discrete semiconductors and passive components, today announced its results for the year and fiscal quarter ended December 31, 2011. Revenues for the year ended December 31, 2011 were $2,594.0 million, compared to $2,725.1 million for the year ended December 31, 2010.The net earnings attributable to Vishay stockholders for the year ended December 31, 2011 were $238.8 million, or $1.42 per diluted share, compared to $359.1 million, or $1.89 per diluted share for the year ended December 31, 2010. Revenues for the fiscal quarter ended December 31, 2011 were $551.4 million, compared to $688.6 million for the fiscal quarter ended December 31, 2010.The net earnings attributable to Vishay stockholders for the fiscal quarter ended December 31, 2011 were $31.0 million, or $0.19 per diluted share, compared to $147.2 million, or $0.81 per diluted share for the fiscal quarter ended December 31, 2010. Net earnings attributable to Vishay stockholders for the fiscal quarter ended December 31, 2011 includes $6.5 million of one-time tax benefits primarily related to the release of deferred tax valuation allowances in various jurisdictions.Net earnings attributable to Vishay stockholders for 2011 periods and prior year periods include various items affecting comparability, as listed on the attached reconciliation schedule.Adjusted net earnings per diluted share, which excludes these items, was $0.15 and $1.46, respectively, for the fiscal quarter and year ended December 31, 2011, compared to $0.48 and $1.58, respectively, for the fiscal quarter and year ended December 31, 2010. Commenting on the results for the fourth quarter 2011, Dr. Gerald Paul, President and Chief Executive Officer, stated, “The fourth quarter was marked by the expected inventory reduction at distribution. The inventories of our components at distributors have been reduced by 4% in the quarter, even though the sales of our distributors to their end customers had dropped by 15% compared to the previous quarter. We expect the inventory reduction at distribution to continue during the current quarter. Due to the prompt adaptation of our manufacturing capacities, we reduced internal inventories by 10% quarter over quarter.” 1 Dr. Paul continued, “Our orders seem to have bottomed out and our book-to-bill is above 1 for January 2012. We anticipate a substantial recovery once the inventory correction in the supply chain is complete.” Commenting on the results for the year 2011, Dr. Gerald Paul, stated, “2011 was, for Vishay, a year of many challenges mastered. For the Company as well as me personally, the year was overshadowed by the loss of our Founder and Executive Chairman, Dr. Felix Zandman. Both Marc Zandman, our Executive Chairman, and I are committed to carry on Dr. Zandman’s vision. In 2011, we also proved our doubled earnings potential after restructuring in 2008-09. We demonstrated again our fast reaction to a weakening demand with tight management of capacities, inventories, efficiencies and fixed costs. In 2011 we re-emphasized our commitment to increase stockholder value through increasing EPS as outlined in our growth plan.” Commenting on the recent acquisition of HiRel Systems LLC, a leading supplier of high reliability transformers, inductors, coils, and power conversion products, Marc Zandman, Vishay’s Executive Chairman and Chief Business Development Officer, stated, “The HiRel Systems acquisition will further enhance our inductors portfolio, particularly in the field of custom magnetics. This acquisition fits well into our announced growth plan of intensified internal growth supplemented by niche acquisitions. We will continue on this route.” Commenting on the outlook for the first quarter 2012 Dr. Paul stated, “Based on current order trends, we anticipate similar revenues as in quarter four 2011 at a slightly improved gross margin.” On July 6, 2010, Vishay Intertechnology successfully completed the spin-off of Vishay Precision Group, Inc. (“VPG”) to its stockholders as an independent, publicly-traded company. Until July 6, 2010, VPG was part of Vishay Intertechnology and its results of operations and cash flows are included in the amounts reported in the consolidated financial statements through the date of the spin-off, including the year ended December 31, 2010, presented on the accompanying tables. Net earnings of VPG, included in the results of Vishay Intertechnology, were $5.8 million for the year ended December 31, 2010. A conference call to discuss fourth quarter and year ending financial results is scheduled for Tuesday, February 7, 2012 at 9:00 AM ET. The dial-in number for the conference call is 877-589-6174 (+1 706-643-1406 if calling from outside the United States or Canada) and the conference ID is 41144161. There will be a replay of the conference call from 10:30 AM ET on Tuesday, February 7, 2012 through 11:59 PM ET on Sunday, February 12, 2012. The telephone number for the replay is 800-585-8367 (+1 855-859-2056 or 404-537-3406 if calling from outside the United States or Canada) and the access code is 41144161. There will also be a live audio webcast of the conference call. This can be accessed directly from the Investor Relations section of the Vishay website at http://ir.vishay.com. 2 About Vishay Vishay Intertechnology, Inc., a Fortune 1,000 Company listed on the NYSE (VSH), is one of the world's largest manufacturers of discrete semiconductors (diodes, MOSFETs, and infrared optoelectronics) and passive electronic components (resistors, inductors, and capacitors). These components are used in virtually all types of electronic devices and equipment, in the industrial, computing, automotive, consumer, telecommunications, military, aerospace, power supplies, and medical markets. Vishay’s product innovations, successful acquisition strategy, and "one-stop shop" service have made it a global industry leader. Vishay can be found on the Internet athttp://www.vishay.com. This press release includes certain financial measures which are not recognized in accordance with generally accepted accounting principles (“GAAP”), including adjusted net earnings (loss) and adjusted net earnings (loss) per share, which are considered “non-GAAP financial measures” under the U.S. Securities and Exchange Commission rules. These non-GAAP measures supplement our GAAP measures of performance and should not be viewed as an alternative to GAAP measures of performance. Non-GAAP measures such as adjusted net earnings and adjusted earnings per diluted share do not have uniform definitions. These measures, as calculated by Vishay, may not be comparable to similarly titled measures used by other companies. Management believes that these measures are meaningful to investors because they provide insight with respect to intrinsic operating results of the Company. Reconciling items to arrive at adjusted net earnings represent significant charges or credits that are important to an understanding to the Company’s intrinsic operations. These reconciling items are indicated on the accompanying reconciliation schedule and are more fully described in the Company’s financial statements presented in its annual report on Form 10-K and its quarterly reports presented on Forms 10-Q. Statements contained herein that relate to the Company's future performance, including statements with respect to forecasted revenues, margins, cash generation, internal growth and acquisition activity, and the general state of the Company, are forward-looking statements within the safe harbor provisions of Private Securities Litigation Reform Act of 1995. Words such as “believe,” “estimate,” “will be,” “will,” “would,” “expect,” “anticipate,” “plan,” “project,” “intend,” “could,” “should,” or other similar words or expressions often identify forward-looking statements. Such statements are based on current expectations only, and are subject to certain risks, uncertainties and assumptions, many of which are beyond our control. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results, performance, or achievements may vary materially from those anticipated, estimated or projected. Among the factors that could cause actual results to materially differ include: general business and economic conditions; difficulties in implementing our cost reduction strategies; changes in foreign currency exchange rates; competition and technological changes in our industries; difficulties in new product development; difficulties in identifying suitable acquisition candidates, consummating a transaction on terms which we consider acceptable, and integration and performance of acquired businesses; uncertainty related to the effects of changes in foreign currency exchange rates; and other factors affecting our operations that are set forth in our filings with the Securities and Exchange Commission, including our annual reports on Form 10-K and our quarterly reports on Form 10-Q. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Source: Vishay Intertechnology, Inc. Contact: Vishay Intertechnology, Inc. Peter G. Henrici Senior Vice President, Corporate Communications +1-610-644-1300 3 VISHAY INTERTECHNOLOGY, INC. Summary of Operations (Unaudited - In thousands, except per share amounts) Fiscal quarters ended December 31, October 1, December 31, Net revenues $ $ $ Costs of products sold Gross profit Gross margin % % % Selling, general, and administrative expenses Executive compensation charges - - Operating income Operating margin % % % Other income (expense): Interest expense ) ) ) Other ) Total other income (expense) - net ) ) ) Income before taxes Income taxes ) ) Net earnings Less: net earnings attributable to noncontrolling interests Net earnings attributable to Vishay stockholders $ $ $ Basic earnings per share attributable to Vishay stockholders $ $ $ Diluted earnings per share attributable to Vishay stockholders $ $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted 4 VISHAY INTERTECHNOLOGY, INC. Summary of Operations (In thousands, except per share amounts) Years ended December 31, December 31, (unaudited) Net revenues* $ $ Costs of products sold Gross profit Gross margin % % Selling, general, and administrative expenses Executive compensation charges - Operating income Operating margin % % Other income (expense): Interest expense ) ) Other ) Total other income (expense) - net ) ) Income before taxes Income taxes Net earnings Less: net earnings attributable to noncontrolling interests Net earnings attributable to Vishay stockholders* $ $ Basic earnings per share attributable to Vishay stockholders $ $ Diluted earnings per share attributable to Vishay stockholders $ $ Weighted average shares outstanding - basic Weighted average shares outstanding - diluted * VPG net revenues included in Vishay Intertechnology, Inc. consolidated results were $101.1 million for the year ended December 31, 2010.VPG earnings included in net earnings attributable to Vishay stockholders were $5.8 million for the year ended December 31, 2010. 5 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (In thousands) December 31, December 31, Assets (unaudited) Current assets: Cash and cash equivalents $ $ Short-term investments - Accounts receivable, net Inventories: Finished goods Work in process Raw materials Total inventories Deferred income taxes Prepaid expenses and other current assets Total current assets Property and equipment, at cost: Land Buildings and improvements Machinery and equipment Construction in progress Allowance for depreciation ) ) Goodwill - Other intangible assets, net Other assets Total assets $ $ 6 VISHAY INTERTECHNOLOGY, INC. Consolidated Condensed Balance Sheets (continued) (In thousands) December 31, December 31, (unaudited) Liabilities and stockholders' equity Current liabilities: Notes payable to banks $
